1
2
3
4
5
6
7
8                                IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    KAIAN BRANDON,                                   No. 2:14-CV-2883-TLN-DMC-P
12                  Plaintiff,
                                                       ORDER SETTING SETTLEMENT
13          v.                                         CONFERENCE ON JULY 12, 2019

14    L. WILLIAMS, et al.,
15                  Defendants.
16
17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §

18   1983. The court has determined that this case will benefit from a settlement conference. Therefore,

19   this case will be referred to a Magistrate Judge to conduct a settlement conference at the California

20   State Prison, Corcoran (CSP-COR), 4001 King Avenue, Corcoran, CA 93212 on July 12, 2019, at

21   8:30 a.m. The Court will issue the necessary transportation order in due course.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. This case is set for a settlement conference before a federal Magistrate Judge on July 12,

24               2019, at CSP-COR.

25          2. A representative with full and unlimited authority to negotiate and enter into a binding

26
27
28

                                                         1
1               settlement shall attend in person.1

2           3. Those in attendance must be prepared to discuss the claims, defenses and damages. The

3               failure of any counsel, party or authorized person subject to this order to appear in person

4               may result in the imposition of sanctions. In addition, the conference will not proceed and

5               will be reset to another date.

6           4. Parties shall provide a confidential settlement statement to the following email address:

7               settleconf@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement to

8               U.S. District Court, 2500 Tulare Street, Fresno, California, 93721, “Attention: Institution

9               Settlement Judge for July 12, 2019.” The envelope shall be marked “Confidential

10              Settlement Statement”. Settlement statements shall arrive no later than July 5, 2019.

11              Parties shall also file a Notice of Submission of Confidential Settlement Statement (See

12              Local Rule 270(d)). Settlement statements should not be filed with the Clerk of the Court

13              nor served on any other party. Settlement statements shall be clearly marked

14              Aconfidential@ with the date and time of the settlement conference indicated prominently

15              thereon.

16          5. The confidential settlement statement shall be no longer than five pages in length, typed

17              or neatly printed, and include the following:

18                  a. A brief statement of the facts of the case.

19
20   1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
21   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694
     F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel
22   participation in mandatory settlement conference[s].”). The term “full authority to settle” means that
     the individuals attending the mediation conference must be authorized to fully explore settlement
23   options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in
24   Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full
     authority to settle must also have “unfettered discretion and authority” to change the settlement
25   position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003).
26   The purpose behind requiring the attendance of a person with full settlement authority is that the
     parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486.
27   An authorization to settle for a limited dollar amount or sum certain can be found not to comply with
     the requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th
28   Cir. 2001).
                                                         2
1                 b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

2                    which the claims are founded; a forthright evaluation of the parties= likelihood of

3                    prevailing on the claims and defenses; and a description of the major issues in

4                    dispute.

5                 c. An estimate of the cost and time to be expended for further discovery, pretrial, and

6                    trial.

7                 d. The party=s position on settlement, including present demands and offers and a

8                    history of past settlement discussions, offers, and demands.
9                 e. A brief statement of each party=s expectations and goals for the settlement

10                   conference, including how much a party is willing to accept and/or willing to pay.
11                f. If parties intend to discuss the joint settlement of any other actions or claims not in
12                   this suit, give a brief description of each action or claim as set forth above,
13                   including case number(s) if applicable.
14
15   Dated: May 15, 2019
16                                                     ____________________________________
                                                       DENNIS M. COTA
17                                                     UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                       3
